Case 20-65242-sms      Doc 30    Filed 04/29/20 Entered 04/29/20 14:42:34            Desc Main
                                 Document     Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

   IN RE:                                              )


   TARWATER REAL ESTATE HOLDINGS,
   LLC                                                 )
                                                                        No. 20-65242-SMS
          Debtor.
                                                       )                     Chapter 11



       SMALL BUSINESS SUBCHAPTER V STATUS CONFERENCE REPORT


   This report is filed pursuant to the Court’s Order setting an April 29, 2020 deadline in

   connection with the May 13 Status Conference



      1. Nature of Business

                 Restaurant; debtor owns land, building and business.

      2. Locations of business

                 2196 Cobb Parkway, Kennesaw, GA

      3. Ownership of business

                 William Tarwater – 100%

      4. Number and Type of employees

                  Approximately 15, bartenders, servers, assistant managers. Debtor is
   attempting to trim number to 10, to cut costs

      5. Primary causes of filing case

                  To stop a scheduled foreclosure, and continue operations pending a sale of
   the business as a going concern
Case 20-65242-sms      Doc 30     Filed 04/29/20 Entered 04/29/20 14:42:34            Desc Main
                                  Document     Page 2 of 4



      6. General information about secured and unsecured debt

                  The one secured creditor is owed approximately $790,000. The one main
   unsecured creditor is owed approximately $20,000. There are some very minor utility
   creditors. Property valued at at least $1.1M.

      7. Status of Employment of Professionals

                 Orders are to be submitted on applications filed at start of case.

      8. Status of discussions with Trustee

                  General discussions about sale of business, recommendations about
   operating costs

      9. Status of any cash collateral, AP or stay relief issues

                 No cash collateral exists, debtor to begin AP payments to secured creditor

      10. Goals for reorganization

                 Resume operations in slimmed-down mode, pending consummation of
   sale

      11. Financial projections for upcoming 6 months

                   Breakeven amount of $21,000 gross revenue per week must be lowered,
   plan is to trim labor costs, other operating costs where possible

      12.        Efforts taken and status for achieving consensual plan

                         Listing of property for sale, exploring auction option

      13.        Whether there is any need to file separate disclosure statement

                         None

      14.        Need to expand Proof of Claim deadline

                         None; major unsecured creditor has filed POC, other small
   amounts are largely utilities

      15.        Any other information needed for Court’s attention

                         None
Case 20-65242-sms      Doc 30    Filed 04/29/20 Entered 04/29/20 14:42:34         Desc Main
                                 Document     Page 3 of 4




   Respectfully submitted,

                                _________/s/_______________
                                 Michael Familetti
                                 Attorney for Debtor
                                142 S. Park Square
                                Marietta, GA 30060
                                (770) 794-8005       GA Bar 254941



                              CERTIFICATE OF SERVICE


   I have this day served the following parties with a copy of the foregoing Report, via
   first class mail, or otherwise as noted:


   Office of US Trustee
   75 Ted Turner Dr.
   Suite 362
   Atlanta, GA 30303
   (via ECF)

   Gary Murphey
   Subchapter V Trustee
   (via ECF)

   Roderick Martin, Esq.
   (via email)

   Vivian Uchitel, Esq.
   (via email/ECF)


   _____/s/_________________________
   Michael Familetti, April 29, 2020
Case 20-65242-sms   Doc 30   Filed 04/29/20 Entered 04/29/20 14:42:34   Desc Main
                             Document     Page 4 of 4
